EXHIBIT 10.1

 

AMENDMENT NO. 1 TO REINSURANCE AGREEMENT

 

This AMENDMENT NO. 1 TO REINSURANCE AGREEMENT, dated as of January 1, 2008,
(“Amendment No. 1”) is by and between AMERICAN HERITAGE LIFE INSURANCE COMPANY
(“Ceding Company”) and ALLSTATE LIFE INSURANCE COMPANY (“Reinsurer”).

 

WHEREAS, Ceding Company and Reinsurer entered into that certain Reinsurance
Agreement effective December 31, 2004, (“Agreement”) whereby Reinsurer reinsures
100% of any and all liabilities of the Ceding Company under certain single
premium deferred annuities, except for certain excluded liabilities.

 

WHEREAS, Ceding Company and Reinsurer now desire to amend the Agreement to also
reinsure disability insurance issued by the Ceding Company, as provided herein.

 

NOW, THEREFORE, in consideration of the above stated premises and the promises
and the mutual agreements set forth herein, the parties hereto agree as follows:

 

1.               Subject to receipt of all required regulatory approvals, this
Amendment No. 1 shall be effective as of 12:01 a.m. January 1, 2008 (“Amendment
No. 1 Effective Date”).

 

2.               Exhibit A is hereby replaced by the Exhibit A attached hereto.

 

3.               Article I, Paragraph F, is hereby replaced by the following:

 

F.                                      “Net Benefits” shall mean the actual
amounts paid or incurred by the Ceding Company, less any amounts payable to
Ceding Company by another reinsurer with respect to the Policies for all
surrenders, withdrawals (full and partial), death benefits, disability benefits,
annuitizations, and payments on supplemental contracts, net of Excluded
Liabilities.

 

4.               Article I, Paragraph I, is hereby replaced by the following:

 

I.                                         “Policy” or “Policies” shall mean the
policies and contracts described in Exhibit A which are underwritten or
reinsured by the Ceding Company.

 

5.               The following paragraph is hereby added to Article V

 

Within forty-five (45) days of the latter of the Amendment No. 1 Effective Date
or the date Ceding Company has received approval from all necessary regulatory
authorities for Amendment No. 1 (“Amendment No. 1 Settlement Date”), assets
consisting of cash and investments, accrued investment income, uncollected or
deferred premiums and agent balances, and amounts recoverable from reinsurers
net

 

--------------------------------------------------------------------------------


 

of unearned investment income, shall be transferred by Ceding Company to
Reinsurer with a market value amount calculated as of the Amendment No. 1
Effective Date equal to the “Amendment No. 1 Net Statutory Liabilities” for the
Policies reinsured under this Amendment No. 1.

 

“Amendment No. 1 Net Statutory Liabilities” is determined as “Total Liabilities”
as currently included in Annual Statement page 3, line 28 attributable to the
Policies ceded to Reinsurer under this Amendment No. 1.

 

Ceding Company shall also pay to Reinsurer interest on such amount at the rate
of four percent (4%) per annum, simple rate, beginning on the Amendment No. 1
Effective Date and ending on the Amendment No. 1 Settlement Date.

 

6.               Article VI, Paragraph B (c), is hereby replaced with the
following:

 

(c)                      equals insurance taxes, licenses and fees (including
allocated taxes, licenses and fees, but excluding income taxes) paid or incurred
by Ceding Company with respect to the Policies.

 

7.               Article VI, Paragraph B (f), is hereby replaced with the
following:

 

(f)                        equals general insurance expenses (including
allocated expenses) paid or incurred by Ceding Company with respect to the
Policies.

 

8.               The following Article XVI is hereby added to the Agreement:

 

ARTICLE XVI

RECAPTURE

 

1.               If a Policy reinsured under this Agreement later fails to meet
the definition of a “Policy” as specified in Exhibit A and thereby becomes
ineligible for reinsurance under this Agreement, the Policy will be immediately
recaptured by Ceding Company.

 

2.               Ceding Company shall notify Reinsurer of any such recapture.

 

3.               Upon receiving notice of recapture, Reinsurer shall pay to
Ceding Company an amount equal to the Net Statutory Liabilities associated with
the recaptured Policy.  This amount will be determined as of the end of the
month following the date of recapture.

 

4.               Within ninety (90) days following the recapture by Ceding
Company of any business ceded to another reinsurer, Ceding Company shall pay to
Reinsurer assets with statutory book value equal to (a) x [1+(b)(c)/365], where
(a) through (c) are as defined below.

 

 

 

2

--------------------------------------------------------------------------------


 

(a)                                  equals Net Statutory Liabilities
attributable to the Policies recaptured.  The applicable portion of these items
will be calculated as of the end of the month following the date of recapture.

 

(b)                                 equals the annual rate of interest based on
Ceding Company’s general account statutory financial statement as filed with the
Florida Insurance Department as of the end of the calendar year immediately
preceding the date of recapture, calculated as (i) divided by (ii) where:

 

(i)                                     The amount on Page 4, line 3 (Net
Investment Income).

 

(ii)                                  The mean assets over the year calculated
as the sum of Page 2, line 10 (Subtotals, cash and invested assets) Current Year
and Page 2, line 10 Prior Year, the quantity divided by 2.

 

(c)                                  equals the number of days between the end
of the month following the date of recapture and the date when payment is made.

 

9.                           Initially capitalized terms not otherwise defined
herein shall have the same meaning set forth in the Agreement

 

Except as expressly provided herein, all other terms, covenants, and conditions
of the Agreement shall remain in full force and effect.

 

IN WITNESS WHEREOF, the Parties have caused this Amendment No. 1 to Reinsurance
Agreement to be duly executed by their respective officers on the dates shown
below.

 

 

AMERICAN HERITAGE LIFE INSURANCE COMPANY

 

 

 

By:

/s/ Samuel H. Pilch

 

 

 

 

Title:

Group Vice President

 

 

 

Date:

January 4, 2008

 

 

 

 

 

ALLSTATE LIFE INSURANCE COMPANY

 

 

 

By:

/s/ Samuel H. Pilch

 

 

 

 

Title:

Group Vice President

 

 

 

Date: 

January 4, 2008

 

 

 

3

--------------------------------------------------------------------------------


 

 

 

EXHIBIT A

ELIGIBLE AND INELIGIBLE POLICIES

 

1.               For the period 11:59 p.m. December 31, 2004 up to, but not
including, 12:01 am January 1, 2008, “Policy” or “Policies” shall mean only
single premium deferred annuities with form number A — DO31(11.99) issued by the
Ceding Company.

 

2.               For the period beginning on 12:01 a.m. January 1, 2008,
“Policy” or “Policies” means all individual disability policies regardless of
form number and single premium deferred annuities with form number A —
DO31(11.99) issued by the Ceding Company.  Provided, however, that all credit
and group disability policies and certificates issued by the Ceding Company are
specifically excluded from the definition of “Policy” or “Policies”.

 

 

 

 

--------------------------------------------------------------------------------

 